DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 19, 2021 has been entered.

Response to Amendment
The amendment filed August 19, 2021 has been entered.  Claims 1-19 are pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 3, 4, and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over: 
Al-Ali (U.S. 9,949,676 B2) (hereinafter – Al-Ali)
Heyes et al. (U.S. 2021/0110920 A1) (hereinafter – Heyes).
Re. Claim 1: Al-Ali teaches:
A vital sign information processing system comprising: a sensor configured to be attached to a living body (Fig. 1B: sensor 106);
an information acquisition apparatus configured to acquire vital sign information of the living body through the sensor (Fig. 1B: monitor 102);
a first memory disposed in the sensor (Fig. 1B: information elements 116, 134; Col. 3: “The… information element could be... memory chip, EEPROM… EPROM”), 
the first memory storing first site information indicative of a site at which the sensor is to be used (Col. 11, line 13 – Col. 31, line 14: information element 116, i.e., sensor memory, stores monitor ID, i.e., first site information, which can be checked by a later patient monitor to determine whether the sensor connected via cable 104 is acceptable to that specific monitor);
a second memory disposed in the information acquisition apparatus (Col. 11: “… oximeter board 440 has a monitor ID…”), 
the second memory storing second site information indicative of a site at which the information acquisition apparatus is to be used (Col. 11, lines 11-52: site and location-specific licenses associated with monitor IDs; Col. 12: …”other patient monitors may have specific lists of acceptable monitor IDs…”); and
a processor disposed in the information acquisition apparatus, wherein the processor causes the information acquisition apparatus to perform notification when the first site information and the second site information are not matched (Col. 12; “Each oximeter board 440 has its own monitor ID, but also has a list of monitor IDs of the other monitors the hospital owns or licenses. Once a cable is used with 
wherein the notification is a visual notification, an audible notification, or a haptic notification (see previous citation), and
wherein the processor is configured to prohibit use of the sensor or limit a number of uses of the sensor when the first site information and the second site information are not matched (see previous citation; Fig. 7).
Al-Ali describes monitor ID’s may be written in patient monitors during or after manufacturing, but does not explicitly describe sensor information stored in sensor memory during manufacturing of the sensor.  Al-Ali makes reference to the fact that third-party sensor manufacturers tend to take quality control devices from an original manufacturer’s sensor to allow third-party sensors to become compatible with the original manufacturer’s patient monitors (Col. 2, lines 36-56).  To remedy such a problem, Al-Ali describes the use of a second sensor information element (Fig. 3: information element 134) which communicates with the monitor to determine the security and reliability of the sensor (Col. 8, lines 7-46).  Al-Ali is only deficient in explicitly describing whether this particular information element, i.e., first site information, is stored on the sensor component during manufacturing of the sensor.
In order to expedite prosecution, Examiner presents Heyes:
Heyes teaches the invention wherein data is written onto sensor memory during or after manufacturing of the sensor (Paragraph 0050: “… information which is written to chip 304 before, during or after manufacture…”).  Heyes teaches analogous art in the technology of management of medical equipment or devices (Paragraph 0050).

Re. Claim 3: Al-Ali in view of Heyes teach the invention according to claim 1.  Al-Ali further teaches the invention wherein, when the notification is performed, the processor causes the information acquisition apparatus to restrict a use of the sensor (Fig. 7: step 770: generate warning and/or disable accessory use).
Re. Claim 4: Al-Ali in view of Heyes teach the invention according to claim 1.  Al-Ali further teaches the invention wherein the first site information is indicative of a plurality of sites at which the sensor is to be used (Fig. 7; Col. 11, line 53 – Col. 12, line 23: attachment of sensor to a patient monitor writes a monitor ID into sensor memory, which provides indication of which monitors the sensor may be used by via site licensing; Claims 1-3).
Re. Claim 10: Al-Ali in view of Heyes teach the invention according to claim 1.  Al-Ali further teaches the invention wherein condition information indicative of operating conditions of the information acquisition apparatus is stored in the first memory, and (Col. 4, lines 35-47: the capability of a monitor to monitor particular patient parameters is dependent on licensing tied to the monitor ID),

Re. Claim 11: Al-Ali in view of Heyes teach the invention according to claim 1.  Al-Ali further teaches the invention wherein the sensor comprises an attachment portion configured to be attached to the living body, and a connector configured to allow communication with the information acquisition apparatus, wherein the first memory is disposed in the connector (Figs 1-5: information elements stored on sensor and/or cable).
Re. Claim 12: Al-Ali in view of Heyes teach the invention according to claim 1.  Al-Ali further teaches the invention wherein the vital sign information includes an arterial oxygen saturation (Col. 1: “The present disclosure relates in general to noninvasive patient monitoring systems, including oximeters and co-oximeters, and their accessories such as sensors or cables”).
Re. Claim 13: Ali teaches:
A sensor configured to be attached to a living body to acquire vital sign information (Fig. 1B: sensor 106);
and communicable with an information acquisition apparatus (Fig. 1B: monitor 102), 
wherein the sensor comprises a memory configured to store information indicative of a plurality of predetermined sites at which the sensor is to be used ((Fig. 7; Col. 11, line 53 – Col. 12, line 23: attachment of sensor to a patient monitor writes a monitor ID into sensor memory, which provides indication of which monitors the sensor may be used by via site licensing; Claims 1-3).
sensor information stored in sensor memory during manufacturing of the sensor.
Heyes teaches the invention wherein data is written onto sensor memory during or after manufacturing of the sensor (Paragraph 0050: “… information which is written to chip 304 before, during or after manufacture…”).  Heyes teaches analogous art in the technology of management of medical equipment or devices (Paragraph 0050).
Since Al-Ali is concerned with preventing the use of lower-quality sensors from third-party manufacturers, it would have been obvious to one having skill in the art before the effective filing date to have modified the information elements of Al-Ali to contain information written at the time of manufacturing as taught by Heyes, the motivation being that doing so better ensures information pertinent to the manufacture is stored on the device, e.g., the device’s intended function, use for a particular patient or class of patients, use in a geographical location, etc.... , which better ensures proper sensor function (Paragraph 0050).  
Re. Claim 14: Al-Ali in view of Heyes teach the invention according to claim 13.  Al-Ali further teaches the invention wherein the sensor comprises an attachment portion configured to be attached to the living body, and a connector configured to allow communication with the information acquisition apparatus, wherein the first memory is disposed in the connector (Figs 1-5: information elements stored on sensor and/or cable).
Re. Claim 15: Al-Ali in view of Heyes teach the invention according to claim 13.  Al-Ali further teaches the invention wherein the information acquisition apparatus is installed at one of the plurality of predetermined sites (Col. 12; “Each oximeter board 440 has its own monitor ID, but also has a list of monitor IDs of the other monitors the hospital owns or licenses. Once a cable is used with one of the hospital's oximeters, the cable 104 may only be able to work with that hospital's other oximeters;” Examiner notes that a predetermined site of use has not been given any further limitation, and is currently interpreted in light of Al-Ali as any monitor having recognizing a particular monitor ID; thus, a patient monitor, i.e., information acquisition apparatus, is necessarily installed at a predetermine site of use).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over: 
Al-Ali (U.S. 9,949,676 B2) (hereinafter – Al-Ali)
Heyes et al. (U.S. 2021/0110920 A1) (hereinafter – Heyes)
Fenwick et al. (2002/0124295 A1) (hereinafter – Fenwick).
Re. Claim 2: Al-Ali in view of Heyes teach the invention according to claim 1, but do not explicitly teach the invention wherein the notification includes the first site information.
Fenwick teaches the invention wherein the notification includes the first site information (Paragraph 0027, “Security measures include alarms with loss of sensor contact with the patient, and with the departure of a patient sensor unit from the transmission range perimeter of the facility. The security alarm will graphically display the most recent location of the sensor unit to aid in initial tracking…”).  Fenwick teaches analogous art in the technology of device tracking.
Since the invention of Al-Ali is concerned with tracking the appropriate usage of sensor and monitor connections (Col. 11, lines 31-52), it would have been obvious to one having skill in the art .

Claims 5, 6, 9, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over: 
Al-Ali (U.S. 9,949,676 B2) (hereinafter – Al-Ali)
Heyes et al. (U.S. 2021/0110920 A1) (hereinafter – Heyes)
Mannheimer et al. (U.S. 8112136 B2) (hereinafter – Mannheimer).
Re. Claims 5 and 6: Al-Ali in view of Heyes teach the invention according to claim 1, but do not explicitly teach the invention wherein the processor records the second site information, as usage history information, in the first memory.
Although Al-Ali teaches that the first monitor that a sensor connects to may cause its own monitor ID to be written to the sensor’s information element (Fig. 7), such a singular writing of usage does not constitute a history of use.  A definition of history given by lexico.com states, in particular: 
“2. The whole series of past events connected with someone or something.3. A continuous, typically chronological, record of important or public events or of a particular trend or institution“ (https://www.lexico.com/en/definition/history ).
Al-Ali describes that a first monitor ID stored on a sensor may be recognized by multiple monitors that the sensor may be connected to (Col. 11, lines 43-47).  Thus, Al-Ali does not describe a usage history, but rather just the recording of the first connection.  Furthermore, such a connection 
Mannheimer teaches the invention wherein the processor records the second site information, as usage history information, in the first memory (Col. 8, lines 45-55: “…information about the monitor can be stored or embedded along with the physiological data;” Col. 6, lines 33-47: storage of historical physiological information on sensor memory 236”).  Furthermore, regarding claim 6, Mannheimer also teaches the invention wherein the processor records the second site information in the first memory after the vital sign information is acquired through the sensor (Col. 8, lines 46-55: information about the monitor can be stored along with the physiological data, i.e., after at least a portion of the physiological data is acquired through the sensor).
	It would have been obvious to one having skill in the art before the effective filing date to have modified Al-Ali in view of Heyes to include logging information about a monitor after a vital sign is acquired as taught by Mannheimer, the motivation being that doing so allows for recording of historical information on the instrument and physiological data collected at the same time, which would be useful in product liability and malpractice litigation or troubleshooting instrument performance (Col. 8, lines 51-55).
	Re. Claim 9: Al-Ali, Heyes, and Mannheimer teach the invention according to claim 9.  Mannheimer further teaches the invention wherein the processor causes the information acquisition apparatus to notify an external management apparatus of the usage history information (Col. 5, lines 17-24, patient-specific data, i.e., usage history, is processed by the patient monitor and displayed, i.e., notifying, on a display screen; the processor within the monitor reads upon an information acquisition apparatus, and the display screen reads upon an external management apparatus).  Doing so would allow one skilled in the art to easily view a historical usage of the device.
Re. Claim 18: Al-Ali in view of Heyes teach the invention according to claim 1, but do not explicitly teach the invention wherein the first memory further stored condition information including background information of the living body.
	Mannheimer teaches the invention capable of storing patient related data in memory 236 (Col. 3, lines 13-30).
	 It would have been obvious to one having skill in the art before the effective filing date to have modified Ali and Heyes to include storing patient related data, i.e., background information, the motivation being that the stored data allows a clinician or medical personnel at the destination site to assess the condition of the patient for the entire time that the patient has been previously monitored (Col. 3, lines 23-26).
	
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over: 
Al-Ali (U.S. 9,949,676 B2) (hereinafter – Al-Ali)
Heyes et al. (U.S. 2021/0110920 A1) (hereinafter – Heyes)
Mannheimer et al. (U.S. 8112136 B2) (hereinafter – Mannheimer)
Zelinka et al. (U.S. 2015/0080011 A1).
Re. Claim 7: Al-Ali, Heyes, and Mannheimer teach the invention according to claim 5, but do not teach the invention wherein the notification includes the usage history information.
Zelinka teaches the invention wherein the notification includes the usage history information (Paragraph 0027, “For example, the server 108 may send to the client device 102 an indication (i.e., a notification as required by claim 7) of the applicant, of location history (e.g., last known location), 
It would have been obvious to one having skill in the art before the effective filing date of the invention to have modified the invention of Al-Ali, Heyes, and Mannheimer to have the notification also include usage history information as taught in the invention by Zelinka, the motivation being that such a notification provides an indication of path of travel of the device (Paragraph 0050), determination when two devices are collocated to another (Paragraph 0061), and   improved location information and usage context of the device (Paragraph 0077), which may be of particular relevance to Al-Ali which tracks site licenses and quality control based thereon (Al-Ali: Cols. 11, 12).
Re. Claim 8:  Al-Ali, Heyes, and Mannheimer teach the invention according to claim 5, but do not teach the invention wherein the processor causes the information acquisition apparatus to perform notification in a case where a sequence of sites at which the sensor has been used and indicated by the usage history information matches a predetermined sequence.
Zelinka teaches the invention wherein the processor causes the information acquisition apparatus to perform notification in a case where a sequence of sites at which the sensor has been used and indicated by the usage history information matches a predetermined sequence (Fig. 4, block 410, modifying the appearance or settings of the computing device (including setting a ring-tone, display setting, and or touch-screen icon) in accordance with the determined usage context, i.e.,  matching a predetermined sequence of device usages described in the following citations; Paragraph 0047, lines 15-29, a context module configured to determine and store a history of usage contexts of the client device, and to base usage context estimates on such usage context history; Paragraph 0063, “Block 408 may also involve selecting a usage context that is complementary to the usage context of the particular 
It would have been obvious to one having skill in the art before the effective filing date of the invention to have modified the invention of Al-Ali, Heyes, and Mannheimer to perform notification in a case where a sequence of sites at which the sensor has been used and indicated by the usage history information matches a predetermined sequence as taught in the invention of Zelinka, the motivation being that displaying first site information immediately indicates the exit of the patient and/or sensor from the assigned area in the hospital setting and allows for immediate tracking of the loss of response to the sensor (Paragraph 0087, lines 14-21).
 
Claims 16 and 17 is rejected under 35 U.S.C. 103 as being unpatentable over: 
Al-Ali (U.S. 9,949,676 B2) (hereinafter – Al-Ali)
Heyes et al. (U.S. 2021/0110920 A1) (hereinafter – Heyes)
Friedman et al. (U.S. 10,070,805 B1) (hereinafter – Friedman).
Re. Claims 16 and 17: Al-Ali in view of Heyes teach the invention according to claim 1.  Although Al-Ali teaches that a patient monitor is capable of recognizing a monitor ID from a specific site (Col. 11, lines 12-48), Al-Ali is not explicit in describing that the monitors themselves are installed at particular locations.
Friedman teaches a patient monitoring system comprising hub devices, i.e., patient monitoring devices, which are located a plurality of predetermined sites (Col. 4: “…the hub device 15 may be attached to the patient's body, placed on or near the patient's bed, or positioned within range of the patient, such as in the same room as the patient. The hub device 15 may be a separate standalone device, or it may be incorporated and/or housed with another device within the system 1;” Fig. 1, 
The citations above also read upon the specific locations required by claim 17.
Since these sites are common locations in a hospital, it would have been obvious to one of ordinary skill in the art before effective filing date of the invention to include explicitly placing monitors at  well-known medical facility locations as taught by Friedman in the system of Al-Ali, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, i.e., the listing of specific rooms as indicated by Friedman in combination with the device of Al-Ali, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Furthermore, Al-Ali is concerned with site licensing, wherein a listing of specific rooms as taught by Friedman would provide a more granular level of detail in monitor IDs with regards to usage with certain patient monitors.
	
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over: 
Al-Ali (U.S. 9,949,676 B2) (hereinafter – Al-Ali)
Berlin et al. (U.S. 2016/0151022 A1) (hereinafter – Berlin).
Re. Claim 19: Al-Ali teaches:
A vital sign information processing system comprising: a sensor configured to be attached to a living body (Fig. 1B: sensor 106);

a first memory disposed in the sensor (Fig. 1B: information elements 116, 134; Col. 3: “The… information element could be... memory chip, EEPROM… EPROM”), 
the first memory storing first site information indicative of a site at which the sensor is to be used (Col. 11, line 13 – Col. 31, line 14: information element 116, i.e., sensor memory, stores monitor ID, i.e., first site information, which can be checked by a later patient monitor to determine whether the sensor connected via cable 104 is acceptable to that specific monitor);
a second memory disposed in the information acquisition apparatus (Col. 11: “… oximeter board 440 has a monitor ID…”), 
the second memory storing second site information indicative of a site at which the information acquisition apparatus is to be used (Col. 11, lines 11-52: site and location-specific licenses associated with monitor IDs; Col. 12: …”other patient monitors may have specific lists of acceptable monitor IDs…”); and
a processor disposed in the information acquisition apparatus, wherein the processor causes the information acquisition apparatus to perform notification when the first site information and the second site information are not matched (Col. 12; “Each oximeter board 440 has its own monitor ID, but also has a list of monitor IDs of the other monitors the hospital owns or licenses. Once a cable is used with one of the hospital's oximeters, the cable 104 may only be able to work with that hospital's other oximeters. In one embodiment, connecting such a cable 104 to another hospital's oximeter will trigger a visual or audible warning. In another embodiment, use of the cable may be disabled”);

wherein the processor is configured to prohibit use of the sensor or limit a number of uses of the sensor when the first site information and the second site information are not matched (see previous citation; Fig. 7).
Although Al-Ali describes updating monitor IDs via wireless communication, Al-Ali does not explicitly teach the invention wherein the first site information and second site information are written by a user via an information writing apparatus.
Berlin teaches the invention wherein the first site information and second site information are written by a user via an information writing apparatus (Paragraph 0022: “As an example, a caregiver may manually input the identification data 16 to the monitor 20 via a keyboard, touch screen, writing pad, mouse, or the like;” Paragraph 0025: “… associating a sensor 12 with a patient 14 may include an association stored at the sensor 12, at the monitor 20,…the association may include writing patient identification data 16 to a memory of the sensor 12”).
It would have been obvious to one having skill in the art before the effective filing date to have modified Al-Ali to include user-modification of first and site information via an information writing apparatus as taught by Berlin, the motivation being that, since Al-Ali is concerned with updating monitoring IDs (Col. 15, lines 1-6), one skilled in the art before the effective filing would be well-apprised in utilizing any of the explicit tools provided by the citation of Berlin to perform such an action.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.X./Examiner, Art Unit 3791                                                                                                                                                                                                        

/DEVIN B HENSON/Primary Examiner, Art Unit 3791